Court of Appeals
                                             Third District of Texas
                                              P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                     www.txcourts.gov/3rdcoa.aspx
                                                           (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                         JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                             March-*, 2015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:      03-12-00801-CV
         Trial Court Case Number:      D-l-GN-10-003925

Style:    Robertson County: Our Land, Our Lives (RCOLOL); and Roy Henrichson
          v. Texas Commission on Environmental Quality and Oak Grove Management
          Company, LLC


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         8 boxes of administrative record.




                                                        Very truly yours,

                                                                   /2C
                                                       Jeffrey D. Kyle, Clerk


                                                          Filed in The District Court
                                                           of Travis County, Texas

                                                                MAR 1 2 2015
                                                                                          *tf
                                                         At                          M.
                                                         Velva L Price, District Clerk